DETAILED ACTION
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement submitted on 12/17/2020 has been considered by the Examiner and made of record in the application file.

Response to Restriction Requirement
In response to the Restriction Requirement, Applicant has elected Group I, claims 1-14 without traverse.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 

Claim 15:  (Canceled)
Claim 16:  (Canceled)
Claim 17:  (Canceled)
Claim 18:  (Canceled)
Claim 19:  (Canceled)
Claim 20:  (Canceled)

Reasons for Allowance
	Claims 15-20 are cancelled.
	Claims 1-14 are allowed.
The following is an examiner’s statement of reasons for allowance:

Ng (US 2018/0029126 A1) discloses an additive manufacturing apparatus including a platform, a dispenser to dispense layers of feed material on the platform, and a fusing system to direct an energy beam to fuse at least a portion of the outermost layer of feed material. The fusing system includes an energy source to emit the energy beam, a deformable mirror to receive the energy beam and reflect the energy beam, wherein a shape of the deformable mirror defines at least in part an intensity profile of the energy beam on the outermost layer of feed material, an actuator coupled to the deformable mirror, and a controller coupled to the actuator and configured to cause the actuator to deform the shape of the deformable mirror to adjust the intensity profile of the energy beam on the outermost layer of feed material in accordance to a desired profile.
However, none of the prior art, either alone or in combination, discloses “collecting big data, generated through 3D printing experiments, related to process variables of 3D printing, measurement signals, and 3D printing quality of the 3D printing object; building an artificial neural network model by performing machine-learning based on the collected big data; evaluating whether or not a 3D printing quality of the 3D printing object is abnormal in real time based on an actual measurement signal of the 3D printing object and the artificial neural network model; and feedback controlling printing quality of the 3D printing object in real time based on the evaluation result of whether or not the 3D printing quality of the 3D printing object is abnormal, wherein the `collecting the big data` includes collecting the process variables of 3D printing; measuring a thermal image and an ultrasonic signal for the 3D printing object; estimating 3D printing quality by analyzing the collected process variables and the measured thermal image and the ultrasonic signal; and collecting big data related to the estimated 3D printing quality in real time during the 3D printing process.”
Accordingly, the features identified, in combination with other claim limitations, are neither suggested nor discussed by the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
	Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
P.O. Box 1450
		Alexandria, VA 22313-1450

Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                                                                                           

	Any inquiry concerning this communication or earlier communications from the  
Examiner should be directed to Bobbak Safaipour whose telephone number is (571) 270-1092. The Examiner can normally be reached on Monday-Friday from 9:00am to 5:00pm.    
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Ed Urban can be reached on (571) 272-7899. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.             
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free) or 703-305-3028.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.

/BOBBAK SAFAIPOUR/
Primary Examiner, Art Unit 2665